EXHIBIT 99.1 News Release TSX:RMX | NYSE.MKT:RBY June 26, 2014 Rubicon Minerals Announces Results of its 2014 Meeting of Shareholders Rubicon Minerals Corporation (TSX: RMX | NYSE-MKT: RBY) (“Rubicon” or the “Company”) announces that all resolutions were passed at the Annual General and Special Meeting of Shareholders (the “Meeting”) held on Wednesday, July 25, 2014 in Toronto, Ontario. The voting at the Meeting was conducted by a show of hands. Had a poll been taken, the detailed results of the votes cast by proxy in respect of the election of the directors is set out as below. At the Meeting, the number of directors was set at seven and all director nominees listed in the Company’s management information circular dated May 16, 2014 were elected as directors of the Company. Director Number of Favourable Votes Cast by Proxy Percentage of Favourable Votes Cast by Proxy David W. Adamson 98.80% Julian Kemp 97.99% Bruce A. Thomas 98.78% Michael D. Winship 97.98% Michael A. Lalonde 98.63% Peter M. Rowlandson 97.98% David R. Beatty 98.80% At the Meeting, shareholders also approved a special resolution to amend the Company’s Articles to include advance notice provisions relating to director nominations. In addition, shareholders appointed PricewaterhouseCoopers LLP as auditors of the Company, approved certain amendments to the Company’s stock option plan and approved all unallocated entitlements under the Company’s stock option plan. The formal report on voting results with respect to all matters voted upon at the Meeting will be filed on SEDAR at www.sedar.com. RUBICON MINERALS CORPORATION “Mike Lalonde” Michael A. Lalonde President and Chief Executive Officer PR14-12 For more information, contact Allan Candelario, Director of Investor Relations, Phone: 1.866.365.4706 E-mail: ir@rubiconminerals.com Rubicon Minerals Corporation | Suite 902–170 University Ave. | Toronto ON, CANADA M5H 3B3 The Toronto Stock Exchange has not reviewed and does not accept responsibility for the adequacy or accuracy of this release
